Citation Nr: 1128601	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to May 1952.  The appellant seeks benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In October 2009, the Board remanded the claim for additional development.

As an introductory matter, the Board observes that, in a June 2007 written statement, the appellant appears to have raised a claim of for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  As that claim has not been developed for appellate review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Many years after service, the Veteran developed myelodysplastic syndrome from which he died on December [redacted], 2004.  No other principal or contributory causes of death were listed on his death certificate.  

2.  The competent evidence of record weighs against a finding that the Veteran's myelodysplastic syndrome was incurred in service or manifested to a compensable degree within one year following his separation from service.  Nor does that evidence show that it is at least as likely as not that the Veteran's fatal illness was related to his service-connected posttraumatic stress disorder (PTSD) or to any other aspect of his military service.  



CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to the Veteran's death.  It is not sufficient to show that the disability casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2011); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309, 314 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010). 

At the time of the Veteran's death, he was service connected for post-traumatic stress disorder (PTSD) and residuals of gunshot wounds to the right hand and brachium.  He was not service connected for any other disabilities during his lifetime.

The Veteran's September 2004 death certificate lists his sole cause of death as myelodysplastic syndrome (MDS).  Although he was not service connected for that disease, the appellant now contends that it was caused or aggravated by the medications prescribed for his service-connected PTSD, specifically Serzone (Nefazodone) and Bupropion.  Accordingly, the Board must now consider whether the Veteran's cause of death was related to his service-connected PTSD or to any other aspect of his military service.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

In support of her claim, the appellant has referred the Board to a November 2003 treatment record in which a VA cardiologist noted that the Veteran's prescribed Serzone (Nefazodone) and Bupropion could both lead to bleeding and that the former could also cause anemia.  Additionally, the appellant has submitted medical literature addressing the potential side effects of Serzone (Nefazodone), which include abnormal bleeding.  She has also provided a notice indicating that the Food and Drug Administration (FDA) removed Serzone (Nefazodone) from the market after finding that "rare, but potentially fatal liver failure can occur with use of the drug."  

The Veteran's service personnel records establish that he served in combat during the Korean Conflict.  Additionally, his service medical records show that, during his period of combat service, he incurred gunshot wounds to the right hand and brachium.  

Post-service medical records show that, shortly after leaving the military, the Veteran sought treatment for gunshot wound residuals, for which he was awarded service connection, effective May 1952.  Several decades later, he was diagnosed with combat-related PTSD.  He was later granted service connection for PTSD, effective July 29, 1996.  

Subsequent VA medical records show that the Veteran was afforded ongoing mental health treatment, which included regular individual and group therapy sessions and prescribed psychotropic medications, including Serzone (Nefazodone) and Bupropion.  Additionally, those VA medical records show that the Veteran was diagnosed with elevated cholesterol (hyperlipidemia) and aortic stenosis.  Initially, those disorders appeared to respond well to a treatment regimen of medication and dietary modification.  However, beginning in November 2003, the Veteran's health began to markedly decline.  At that time, he sought treatment for chest pains and was assessed with anemia.  Notwithstanding the concurrent VA notation referenced by the appellant, a definitive causal link between the Veteran's psychotropic medication and his anemia was never established.  

In January 2004, the Veteran was hospitalized for severe anemia and given multiple transfusions of red blood cells.  He also was afforded a bone marrow biopsy that yielded a provisional diagnostic assessment of MDS.  However, that diagnosis was not confirmed until August 2004, following several months of periodic treatment, which included additional blood transfusions and bone marrow biopsies.  During that period, the Veteran was also treated for severe aortic stenosis and prostate cancer.  He underwent a September 2004 valvuloplasty for his heart disease and multiple rounds of radiation therapy for his cancer.  However, neither condition was fully responsive to treatment.

The record thereafter shows that in November 2004, the Veteran was hospitalized for another round of radiation therapy.  Prior to undergoing that procedure, he was given a colony stimulating factor (Procrit) to promote blood cell production and pronounced hemodynamically stable.  However, during the course of the radiation therapy, his hemotologic status deteriorated to the point that his VA practitioners recommended that he forego that treatment and switch to a palliative care program.  

Over the next several weeks, the Veteran underwent inpatient treatment for MDS and a variety of related symptoms, including platelet abnormalities, shortness of breath, chest pains, hemoptysis, fever, and chills.  Despite that ongoing treatment, his overall health deteriorated and he regrettably died on December [redacted], 2004.

In accordance with the Board's October 2009 remand, the Veteran's complete VA medical records were obtained and associated with his claims folder.  That claims folder was then referred to a VA physician for a medical opinion regarding the cause of the Veteran's death.  Specifically, the VA examiner was asked to render an opinion regarding whether it was at least as likely as not that the medications prescribed for the Veteran's PTSD (Serzone (Nefazodone) and Bupropion) had caused or contributed materially or substantially to his death.  

The question posed by the Board was answered in the negative in a February 2010 VA opinion.  In support of the finding that the Veteran's prescribed psychotropic medications were unrelated to his fatal MDS, the VA examiner began with a brief description of that syndrome, which encompassed "a group of cancers of the blood and marrow" and consisted of two types, primary and secondary.  The VA examiner then noted that primary MDS usually had no clear-cut cause, but was linked to risk factors, including chemotherapy and radiation treatment for cancer and repeated exposure to cigarette smoke and other sources of benzene.  Next, the examiner observed that secondary MDS was a genetically predisposed condition that often occurred in individuals with inherited genes that limited their ability to detoxify causative agents.  Finally, the examiner noted that there was no evidence, either in the record or in the medical literature he had consulted, which suggested that the Veteran's PTSD medications were risk factors or causative agents of MDS.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns great probative value to the VA examiner's February 2010 opinion, indicating that the Veteran's fatal MDS was not related to the psychotropic medications used to treat his service-connected PTSD.  Moreover, the Board considers that VA examiner's opinion to be more probative and persuasive than the November 2003 VA treating cardiologist's notation regarding a possible link between those psychotropic medications and excess bleeding and anemia.  

The February 2010 VA opinion was based on a thorough and detailed examination of the Veteran's claims folder and was supported by a detailed rationale that referred to pertinent medical literature.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the VA opinion is consistent with the other competent clinical evidence of record, which does not show a nexus between the Veteran's fatal MDS and his PTSD.  The Board also considers it significant that the February 2010 VA opinion constitutes the most recent clinical evidence of record and was undertaken directly to address the issue on appeal.  Moreover, that VA opinion was rendered after the VA treating provider's November 2003 findings and, thus, took those findings into account as part of the review of the Veteran's claims folder.

In contrast, there is no indication that the VA treating cardiologist based his November 2003 finding on a review of the pertinent evidence of record.  The Board acknowledges that claims folder review is not a requirement for medical opinions, and that such an opinion may not be discounted solely because the opining clinician did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board recognizes that the VA cardiologist had personally treated the Veteran for heart problems and, thus, had knowledge of his most recent medical history.  However, that VA treating physician did not provide a rationale for the opinion, which limits its probative value.   Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, that VA physician did not definitively link the Veteran's prescribed psychotropic medications to his bleeding and anemia, but merely indicated that a causal relationship might exist.  Therefore, that opinion is inherently speculative, which further reduces its probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  In any event, the Board observes that, in his use of general terms such as "bleeding" and "anemia," the November 2003 VA cardiologist declined to specifically address the Veteran's MDS, which had not been definitively diagnosed at that time.  For that reason, the Board finds that the November 2003 VA treating provider's opinion does not wholly contradict and, thus, is not entirely inconsistent with, the February 2010 VA examiner's opinion.

After careful review, the Board finds that the probative evidence of record weighs against the appellant's claim for service connection for the Veteran's cause of death.  The weight of the evidence does not show a nexus between the Veteran's fatal MDS, the only cause of death listed on his death certificate, and his PTSD.  Indeed, that evidence weighs against a finding of a nexus, as the February 2010 VA examiner's opinion specifically indicated that the Veteran's MDS was not caused or aggravated by the medications (Serzone (Nefazodone) and Bupropion) used to treat his service-connected psychiatric disorder.  The Board finds that opinion to be the most probative and persuasive evidence of record.  Additionally, the appellant does not contend, and the evidence does not otherwise show, that the Veteran's MDS was otherwise related to either his PTSD or his gunshot wound residuals, for which he was also service connected.  Accordingly, the Board finds that service connection for the Veteran's cause of death is not warranted on a secondary basis.

Nor is service connection warranted on a direct basis.  The evidence of record does not show any complaints or clinical findings pertaining to MDS or related blood disorders until November 2003, more than 50 years after the Veteran left service.  In view of the lengthy period without evidence of complaints or treatment, the evidence does not support the finding of a continuity of symptomatology, and that weighs heavily against the appellant's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the weight of the competent evidence does not support a nexus between the Veteran's service and his cause of death.  The February 2010 VA examiner expressly determined that the Veteran's fatal MDS was not caused or related to the medications prescribed for his service-connected PTSD.  Moreover, there is no competent evidence of record suggesting that the Veteran's death was otherwise related to his active service.  Thus, the Board finds that direct service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does not show that any malignant tumor manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the appellant's assertions that the Veteran's fatal blood disorder was related to the medications prescribed for his service-connected PTSD.  As the Veteran's surviving spouse, she is competent to report his use of prescription medications and related treatment for psychiatric problems of which she had personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, in the absence of any evidence to the contrary, her assertions are considered credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  However, as a layperson, the appellant is not competent to give a medical opinion on a diagnosis or etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 (1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  Thus, her assertions, standing alone, are insufficient to establish a causal link between the Veteran's MDS and his PTSD such that her cause of death claim might be granted. 

Additionally, the Board is mindful of the medical literature that the appellant has submitted regarding the potential side effects of Serzone (Nefazodone) and the FDA's recent decision to remove that drug from the market.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the articles submitted by the appellant were not accompanied by the opinion of any medical expert relating the Veteran's fatal blood disorder to a medication prescribed for his PTSD or any other aspect of his service.  Moreover, the Board observes that, while those articles alluded to various risks posed by Serzone (Nefazodone), they did not suggest that MDS was one of the specific illnesses linked to that psychotropic medication.  Consequently, the Board finds those articles to be insufficient to establish the required nexus opinion for causation in this case.  

In sum, the Board finds that the preponderance of the probative evidence shows that the Veteran died from MDS that had its onset more than 50 years after he left service and was unrelated to the medications prescribed for his PTSD or any other aspect of his active service.  Additionally, the weight of the evidence shows that no disability was incurred in or aggravated by service, including the Veteran's service-connected PTSD and gunshot wound residuals, caused or contributed to his death.  As the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, the Board notes that it is sympathetic to the appellant's claim and does not wish to diminish the Veteran's combat-decorated service in the Army.  Nevertheless, the Board is precluded from granting claims on an equitable basis and is constrained to follow the specific applicable provisions of law.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  Generally, notice for a DIC case must include: ( 1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).

Here, the RO sent correspondence in May 2007 and January 2010, a rating decision in May 2005, and a statement of the case in July 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board acknowledges that the appellant was not provided with all of notice criteria required by Hupp prior to the initial adjudication of her claim.  However, the Board concludes that the appellant has actual knowledge of the disabilities for which the Veteran had been granted service connection and the conditions for which he was not service-connected.  The appellant has contended that the Veteran's fatal MDS developed as a consequence of his service-connected PTSD.  However, she does not assert that the Veteran was service connected for MDS listed on his death certificate.  Nor does she claim that his death was otherwise related to a service-connected disability or any other aspect of service.  The nature of the appellant's claim reflects her actual knowledge of the disabilities for which the Veteran was granted service connection and those for which he was not service-connected.  Accordingly, the failure to provide compliant notice prior to the initial rating decision is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In any event, the Board observes that, pursuant to its October 2009 remand, the Veteran's was sent January 2010 correspondence that fully satisfied the notice requirements for a DIC case.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2010 statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a VA opinion in relation to this appeal.  Additionally, the appellant has been afforded the opportunity to testify before the Board in support of her claim, but has voluntarily declined to do so.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.






ORDER

Service connection for the cause of the Veteran's death is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


